OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                              AUSTIN



                                                              ,


Bosw8ble    T. S. Rl&6or,   3ooroQary
State Doant of Rogiotmtion for
Frore8doasl Tt@aoerr
Aqatin, ~sxas
Dear 81~: :




oiont on thzl 8SOY4 ata




                                            (61 rrorpthb 4rr40tir4
                                            hi2 for tat&8 state,
                                            isicna to ih@lgo In
                                            ldiag, Hera publio
                                    pub~lo saraty   is ki~oltnb
                                 idoUifon6 have boon prepa&
                              I oontstruot44 uador th4 supervision
                            itoot   prcwlded   tfiaa nothhq       ls this
                             apply to any pub110 building whorein
                        slrpon4itura fbr tha ooznleted pmjeot
                       l'hroo‘Showmad (~S,OOO.d) Dollaru.
     ?rovlded further,   that nothiag in thla Act ehall bo held
     to apply to any publlo buIldlugwhersln the plan0 oad
     egeolfiuations   have boon approved by thu governing body
     or any polities1subdirl6Laa,a8 enmwated in thle
     metion, on or before t&4 data nhon tiair Aot boomor
      4rr40tiY4.'
Xonorablof’i.a3.
              Rlghkor,pago 8


           ~34ation 19 ot Artiol8 38718,Vernon'8AMotat4d
   __Civil atatutoo read@ a8 rollon

          *mblio   Xork. - Artier ths rlrat bay or January,
    1938, it shall b4 unlawfulr0r trde state, cr ror any
    of it, pol.it1oa.lruhdivlaiono,for any oounty,oity,
    or town, to oagage in the oonatruotioaof any &bllo
    work involvingprorat38ional sngiiaooriag, mere pub110
    health,’publiawelfare or publlo saiotp ie involved,
    usleso the engfiieorlas plan5 and spoffloatfoao and.
    erthatea have boa prqmrod by, aId tho angineerlng
    ooastruotionla tb b4 srooutod uader the direot 8upor-
    vision of a registorod I)rotesolonal englfioor;provided,
    that nothln&in GM Aot ohalL be hold to a $10 to say
    publio *ox% rrherola ths contanplate4expeaJ ture r0r
    the oaaplatedprojeotdo- not exowd Tht‘esThousand              .
     (~3;ooo.00)Dollara. 'Prootidee, that thir Aat rhall
     not appl’p’to   any road mal+tonunoo or bottommt   work
     uadertalcon
               by th.8Couaty:Cammissionors~
                                         Court.)
           %Zindlyadriae if tha provisionsor SoOtion g,
     3. 3. 247, will superseda,or We  lwtfeotlve, la
     n&y way, th4,provisiom oi Soot&on19 or Art1010 327laP
             seotioa11 of Artiolr g499a,~Vernon~a
                                               Annotatad
cfvil stetutw,   read8 la part a8 r0n0w
             *Any p4r605, or rtm,  ~20 r0r a r04 orothor
     direat aonpnsation tlofsfor,shall engci~o      in the
     planning or dealgnlnq,:orauperrialngtko oonetsuation
     or boildfngrto be 'oreotedor altorod in thin Stats,
     by or for other paraanh: t&m tbePerlvoa,as a proresrlon
     or bualnoes,and @all,rspreasntor advertleeUmmel~res
     a0 arohitsot8,arWte@tural d48igner8,or other title
     or proreosioaor buriaerswlag (10metorn oi the word
     *araSlteot*,   shnll be' goaslderodas praatlaing   the pm-
     r46f3i03 or.6xat40tur6 in tads Stats, aad 4adLi br
     roqulrodto amply with the provisions of t2.d~ aot.
     . . l
             ”

             seotion Ib0r lcrciola
                                 3271a,Vernon'5Annotated.
civil statutes,   made In imt 68 r0li0wr:

           *The tern proieseionalon&mer as wed ln this
     'Aot &all 34~  a pereon who, by reaoonof Xi&a kaowl@dl;;s
     of mnthooatiO6,thOghysiOa18016~o8, and t&s prinolple#
     of engineering, aoquhod by prorosslonal eduoationand
     praotioalsxserlonoe,is qualifiedto ensas in ,,on&merin&
     praotloeae herolnaft~rdotinod.            1
                                         .
BoAonible F. S. Rightor, pace 3


           *he praotloeof prorossl0nalen~inoeringwithin
     the neanlng nnd intentof this Aot incluclcsany pro-
     'fosaional88~1~0, s-ah ao ooxmltntioa, inrostlgatlon,
     evnluatian,planning,deai~A~:, or rec?Onsiblesuper-
     vision of oonstruotlo3in conmotion ulth shy publ%o
     or rivn40 utilities,Otauotures,buildi;lzs,  zachinea,
     oq15pent, prooe8608,works, or pmjaote, wheroiathe
     pub110 vtelfare,or tb oaie,urdin~ of Life, healthor
     property is oozmrned or involved,when such protassional
     sanrloesrequiresthe apglicotionof enginoerlng prin-
     oiploa and interpretationof en&ncarin~ data. . , .*
           It will be zoted that   the above aentlonedstatutes
In oonnsotloawith seotlon2, attt0 ml        247, A0t9 0r the
47th Legislature,will in oertnininstanoes,roquiseboth
aa arohitcotand an en&ear.       After carefullyoonsidering
the above wsntionedstatutastogethersith LeotlOn2 of
Senate 2111 247, supra,it io our opinion that there is no
oonfllotbetween Seotlon2 of Senate Bill 247 and Seotion 19,
hrtiole 3271a.
           Therefora,you nre reapcctrullyadvisedthat it 1s
our o+lon that Seotion2 of ijenete  Dill 247, will not sups-
sede, or 1lakt3
              inerreotive,the pmvi.slonaof seotion19 0r
Article 327la, Vsrnon*e Ahmtsted Civil statutes.
          Trustingthat the foregoingfully amwere your
inquiry,we are




                                        Al?dell7;illlsno
                                               A8Siskint